Case 2:20-cv-01684-WB Document5 Filed 06/02/20 Page 1of1

    

 

 

 

   

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Case: | Court: County = Paes
20- THE UNIFED STATES DISTRICT COURT FOR THE EASTERN PA 4552322 (976317)
1684 | DISTRICT OF PENNSYLVANIA
Plaintiff / Petitioner: Defendant / Respondent:
GINO FRACCHIOLLA HIRE MY TEAM, LLC, HIRE MY AGENCY, LLC, DIGITAL CANDY, LLC,
DIGITAL EQUITY, LLC, ADETUNH THOMAS-QUARCOO, AND SANTOS
. GONZALEZ
Received by: For:
HEAVEN SENT LEGAL SERVICES KARPF, KARPF & CERUTTI, P.C,
To be served upon:
DIGITAL EQUITY, LLC

 

 

 

|, DAN STEIN, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: FATHER OF A, THOMAS-QUARCOQ, HOME: 129 PLUMTREE LN, WILUNGBORO, Nj 68046

Manner of Service: Substitute Service - Business, May 27, 2020, 4:00 pm EDT
Documents: SUMMONS IN A CIVIL ACTION, CIVIL ACTION COMPLAINT, AND EXHIBIT A (Received May 22, 2020 at 1:14pm
EDT)

Additional Comments: |

1) Successful Attempt: May 27, 2020, 4:00 pm EDT at HOME: 129 PLUMTREE LN, WILLINGBORO, Nj 08046 recelved by FATHER OF A.
THOMAS-QUARCOO. Age: 65; Ethnicity: Middie Eastern; Gender: Male; Weight: 200; Helght: 6'2"; Hair: Gray; Relationship: Father: Other:
Individual wore glasses;

  

Bann 05/27/2020

DAN STEIN Date

 

 

 
 
 

Notary Pub ic

HEAVEN SENT LEGAL SERVICES 20 Ls
421 N 7TH ST SUITE 422 , ° i es
PHILADELPHIA , PA 19123 Pate Commission expires
866-331-4220

COMMONWEALTH GE PEt;

 MOTARIAL ScAL “|
CERISTINA GRIEB, Notary Public i
|

  

MEV VAMEE

City of Phitadelphia, Phila, County
My Commission Expires june +, 2533

premersecay

 

 

 

421N.7th Street * Suite 422 ¢ Philadelphia, PA 19123 © (866) 331-4220
